                                   Case 4:21-cv-04684-KAW Document 1 Filed 06/18/21 Page 1 of 7



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders (Cal Bar 284397)
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                         3
                             Tel: (516) 203-7600
                             Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 122515
                         5
                         6
                         7
                         8                         UNITED STATES DISTRICT COURT
                         9                      NORTHERN DISTRICT OF CALIFORNIA
                        10
BARSHAY SANDERS, PLLC




                        11      Francesco Bittichesu,
                        12
                                                      Plaintiff,              Case No:
                        13
                        14              v.                                    COMPLAINT
                        15      Solar Earth USA LLC,                          DEMAND FOR JURY TRIAL
                        16
                                                      Defendant.
                        17
                        18         Plaintiff Francesco Bittichesu (“Plaintiff”), by and through its undersigned
                        19   counsel, for its Complaint against defendant Solar Earth USA LLC (“Defendant”)
                        20   states and alleges as follows:
                        21                                    INTRODUCTION
                        22
                                   1.        This action seeks to recover damages for copyright infringement.
                        23
                                   2.        Plaintiff herein creates photographic images and owns the rights to
                        24
                             these images which Plaintiff licenses for various uses including online and print
                        25
                             publications.
                        26
                                   3.        Plaintiff has obtained U.S. copyright registrations covering many of
                        27
                             Plaintiff's images and many others are the subject of pending copyright
                        28


                                                                              1
                                                                   PLAINTIFF'S COMPLAINT
                                   Case 4:21-cv-04684-KAW Document 1 Filed 06/18/21 Page 2 of 7




                         1   applications.
                         2         4.        Defendant owns and operates a website known as solarearthusa.com
                         3   (the “Website”).
                         4         5.        Defendant, without permission or authorization from Plaintiff
                         5   actively copied, stored, and/or displayed Plaintiff's Photograph on the Website
                         6   and engaged in this misconduct knowingly and in violation of the United States
                         7
                             copyright laws.
                         8
                                                                    PARTIES
                         9
                                    6.       Plaintiff Francesco Bittichesu is an individual who is a citizen of the
                        10
                             State of New York and maintains a principal place of business 99 Wall Street,
BARSHAY SANDERS, PLLC




                        11
                             New York in New York County, New York.
                        12
                                    7.       On information and belief, Defendant Solar Earth USA LLC, is a
                        13
                             California limited liability company with a principal place of business at 3540
                        14
                             Callan Boulevard, South San Francisco in San Mateo County, California and is
                        15
                             liable and responsible to Plaintiff based on the facts herein alleged.
                        16
                                                        JURISDICTION AND VENUE
                        17
                        18
                                   8.        This Court has subject matter jurisdiction over the federal copyright

                        19   infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.

                        20          9.       This Court has personal jurisdiction over Solar Earth USA LLC
                        21   because it maintains its principal place of business in California.
                        22          10.      Venue is proper under 28 U.S.C. §1391(a)(2) because Solar Earth
                        23   USA LLC does business in this Judicial District and/or because a substantial part
                        24   of the events or omissions giving rise to the claim occurred in this Judicial District.
                        25                          FACTS COMMON TO ALL CLAIMS
                        26         11.       Plaintiff is a professional photographer by trade who is the legal and
                        27   rightful owners of photographs which Plaintiff licenses to online and print
                        28   publications.

                                                                             2
                                                                  PLAINTIFF'S COMPLAINT
                                   Case 4:21-cv-04684-KAW Document 1 Filed 06/18/21 Page 3 of 7




                         1         12.    Plaintiff has invested significant time and money in building
                         2   Plaintiff's photograph portfolio.
                         3         13.    Plaintiff has obtained active and valid copyright registrations from
                         4   the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
                         5   photographs while many others are the subject of pending copyright applications.
                         6         14.    Plaintiff's photographs are original, creative works in which
                         7
                             Plaintiff's own protectable copyright interests.
                         8
                                   15.    The Website is a popular and lucrative commercial enterprise.
                         9
                                   16.    On about January 1, 2009, Plaintiff Francesco Bittichesu authored a
                        10
                             photograph of workers (the “Photograph”). A copy of the Photograph is attached
BARSHAY SANDERS, PLLC




                        11
                             hereto as Exhibit 1.
                        12
                                    17.   Plaintiff applied to the USCO to register the Photograph on January
                        13
                             14, 2020 under Application No. 1-8447457390.
                        14
                                    18.   The Photograph was registered by USCO on January 14, 2020 under
                        15
                             Registration No. VA 2-186-845.
                        16
                                    19.   On or about January 10, 2020, Plaintiff observed the Photograph on
                        17
                        18
                             the Website. A copy of screengrab of Website including the Photograph is

                        19   attached hereto as Exhibit 2.

                        20         20.    The        Photograph         was        displayed      at       URL:
                        21   https://solarearthusa.com/innovative-ideas-and-smart-technology-are-
                        22   transforming-solar-power-sustainable-energy-2/# and was stored at URL:
                        23   https://solarearthusa.com/wp-content/uploads/2019/11/hqdefault-4.jpg.
                        24          21.   Without permission or authorization from Plaintiff, Defendant
                        25   volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
                        26   Photograph as set forth in Exhibit “1” which is annexed hereto and incorporated
                        27   in its entirety herein, on the Website.
                        28         22.    On information and belief, the Photograph was copied, stored and

                                                                            3
                                                                 PLAINTIFF'S COMPLAINT
                                   Case 4:21-cv-04684-KAW Document 1 Filed 06/18/21 Page 4 of 7




                         1   displayed without license or permission, thereby infringing on Plaintiff's
                         2   copyrights (hereinafter the “Infringement”).
                         3         23.    The Infringement includes a URL (“Uniform Resource Locator”) for
                         4   a fixed tangible medium of expression that was sufficiently permanent or stable
                         5   to permit it to be communicated for a period of more than transitory duration and
                         6   therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
                         7
                             v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th Cir. 2007).
                         8
                                   24.    The Infringement is an exact copy of the entirety of Plaintiff's
                         9
                             original image that was directly copied and stored by Defendant on the Website.
                        10
                                   25.    On information and belief, Defendant takes an active and pervasive
BARSHAY SANDERS, PLLC




                        11
                             role in the content posted on its Website, including, but not limited to copying,
                        12
                             posting, selecting, commenting on and/or displaying images including but not
                        13
                             limited to Plaintiff's Photograph.
                        14
                                   26.    On information and belief, the Photograph was willfully and
                        15
                             volitionally posted to the Website by Defendant.
                        16
                                   27.    On information and belief, Defendant is not registered with the
                        17
                        18
                             United States Copyright Office pursuant to 17 U.S.C. §512.

                        19         28.    On information and belief, the Infringement were not posted at the

                        20   direction of a “user” as that term is defined in 17 U.S.C. §512(c).
                        21         29.    On information and belief, Defendant was aware of facts or
                        22   circumstances from which the determination regarding the Infringement was
                        23   apparent. Defendant cannot claim that it was aware of the infringing activities,
                        24   including the specific Infringement which form the basis of this complaint, since
                        25   such a claim would amount to only willful blindness to the Infringement on the
                        26   part of Defendant.
                        27         30.    On information and belief, Defendant engaged in the Infringement
                        28   knowingly and in violation of applicable United States Copyright Laws.

                                                                             4
                                                                  PLAINTIFF'S COMPLAINT
                                   Case 4:21-cv-04684-KAW Document 1 Filed 06/18/21 Page 5 of 7




                         1         31.    On information and belief, Defendant has the legal right and ability
                         2   to control and limit the infringing activities on its Website and exercised and/or
                         3   had the right and ability to exercise such right.
                         4         32.    On information and belief, Defendant monitors the content on its
                         5   Website.
                         6         33.    On information and belief, Defendant has received a financial benefit
                         7
                             directly attributable to the Infringement.
                         8
                                   34.    On information and belief, the Infringement increased traffic to the
                         9
                             Website and, in turn, caused Defendant to realize an increase its advertising
                        10
                             revenues and/or merchandise sales.
BARSHAY SANDERS, PLLC




                        11
                                   35.    On information and belief, a large number of people have viewed the
                        12
                             unlawful copies of the Photograph on the Website.
                        13
                                   36.    On information and belief, Defendant at all times had the ability to
                        14
                             stop the reproduction and display of Plaintiff's copyrighted material.
                        15
                                   37.    Defendant's use of the Photograph, if widespread, would harm
                        16
                             Plaintiff's potential market for the Photograph.
                        17
                        18
                                   38.    As a result of Defendant's misconduct, Plaintiff has been

                        19   substantially harmed.

                        20                                  FIRST COUNT
                                         (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        21
                                   39.    Plaintiff repeats and incorporates by reference the allegations
                        22
                             contained in the preceding paragraphs, as though set forth in full herein.
                        23
                                   40.    The Photograph is an original, creative works in which Plaintiff owns
                        24
                             valid copyright properly registered with the United States Copyright Office.
                        25
                        26
                                   41.    Plaintiff has not licensed Defendant the right to use the Photograph

                        27   in any manner, nor has Plaintiff assigned any of its exclusive rights in the

                        28   copyrights to Defendant.


                                                                          5
                                                               PLAINTIFF'S COMPLAINT
                                   Case 4:21-cv-04684-KAW Document 1 Filed 06/18/21 Page 6 of 7




                         1         42.    Without permission or authorization from Plaintiff and in willful
                         2   violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
                         3   illegally copied, stored, reproduced, distributed, adapted, and/or publicly
                         4   displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
                         5   exclusive rights in its copyrights.
                         6         43.    Defendant's reproduction of the Photograph and display of the
                         7
                             Photograph on the Website constitutes willful copyright infringement. Feist
                         8
                             Publications, Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                         9
                                   44.    Plaintiff is informed and believes and thereon alleges that the
                        10
                             Defendant willfully infringed upon Plaintiff's copyrighted Photograph in violation
BARSHAY SANDERS, PLLC




                        11
                             of Title 17 of the U.S. Code, in that they used, published, communicated, posted,
                        12
                             publicized, and otherwise held out to the public for commercial benefit, the
                        13
                             original and unique Photograph of the Plaintiff without Plaintiff's consent or
                        14
                             authority, by using them in the infringing articles on the Website.
                        15
                                   45.    As a result of Defendant's violations of Title 17 of the U.S. Code,
                        16
                             Plaintiff is entitled to any an award of actual damages and disgorgement of all of
                        17
                        18
                             Defendant's profits attributable to the infringements as provided by 17 U.S.C. §

                        19   504 in an amount to be proven.

                        20         46.    As a result of Defendant's violations of Title 17 of the U.S. Code,
                        21   Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
                        22   copyright pursuant to 17 U.S.C. § 502.
                        23                                    JURY DEMAND
                        24         47.    Plaintiff hereby demands a trial of this action by jury.
                        25                               PRAYER FOR RELIEF
                        26         WHEREFORE Plaintiff respectfully requests judgment as follows:
                        27         That the Court enters a judgment finding that Defendant has infringed on
                        28   Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and

                                                                          6
                                                               PLAINTIFF'S COMPLAINT
                                  Case 4:21-cv-04684-KAW Document 1 Filed 06/18/21 Page 7 of 7




                         1   award damages and monetary relief as follows:
                         2               a.    finding that Defendant infringed Plaintiff's copyright interest
                         3                     in the Photograph by copying and displaying without a license
                         4                     or consent;
                         5               b.    for an award of actual damages and disgorgement of all of
                         6                     Defendant's profits attributable to the infringements as
                         7
                                               provided by 17 U.S.C. § 504 in an amount to be proven;
                         8
                                         c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining
                         9
                                               Defendant from any infringing use of any of Plaintiff's works;
                        10
                                         d.    for costs of litigation and reasonable attorney's fees against
BARSHAY SANDERS, PLLC




                        11
                                               Defendant pursuant to 17 U.S.C. § 505;
                        12
                                         e.    for pre judgment interest as permitted by law; and
                        13
                                         f.    for any other relief the Court deems just and proper.
                        14
                        15
                             DATED: June 18, 2021
                                                                  BARSHAY SANDERS, PLLC
                        16
                                                                  By: /s/ Craig B. Sanders
                        17                                        Craig B. Sanders, Esq. (Cal Bar 284397)
                                                                  100 Garden City Plaza, Suite 500
                        18                                        Garden City, NY 11530
                                                                  Tel: (516) 203-7600
                        19                                        Email: csanders@barshaysanders.com
                                                                  Attorneys for Plaintiff
                        20                                        File No.: 122515
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                        7
                                                             PLAINTIFF'S COMPLAINT
